DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Claim Status
As of the Office Action dated February 9, 2022 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 18, 19 and 20 have been amended.  No claims have been added or cancelled.   Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Zarakas et al. (U.S. Patent Publication 2016/0307190, now U.S. Patent 10,489,774, hereinafter referred to as Zarakas) in view of Petersen et al. (U.S. Patent Publication 2012/0214577, hereinafter referred to as Petersen).
As per claims 1 and 18-20
Zarakas discloses a digital transaction apparatus comprising: a Data Assistance Device (DAD), including: a user interface that is operable to at least select data (0015 “In an example embodiment, a system supporting a dynamic transaction card may include a dynamic transaction card, a mobile device, an EMV terminal, and/or a financial institution system connected over network connections (e.g., Internet, Near Field Communication (NFC), Radio Frequency Identification (RFID), Bluetooth, including Bluetooth Low Energy (BLE) and/or the like). A mobile device may include, for example, a smartphone, tablet, phablet, laptop, or the like”, 0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0021 “For example, a sensor may include technology to receive a security input, similar to the Apple.RTM. Touch ID which reads a fingerprint to activate features of a mobile device such as payment and unlocking a device”)
Zarakas discloses a DAD transmitter (0012 “An account holder device may connect with a dynamic transaction card via, for example, WiFi, Bluetooth, Bluetooth Low Energy (BLE), RFID, and/or NFC technologies and transmit the data included in a received notification from a backend server”, 0019 “For example, upon receiving a request to power-up the dynamic transaction card via, for example, a sensor or other input mechanism, the dynamic transaction card may request connection to a mobile device via an antenna or other connection technology (e.g. a Bluetooth antenna, an NFC antenna, RFID, Infra-Red (IR), and/or the like). Upon establishing a secure connection between the dynamic transaction card and a mobile device, the dynamic transaction card may request updated account information for accounts stored on the dynamic transaction card”)
Zarakas discloses a Digital Transaction Card (DTC), comprising: a Digital Transaction Processing Unit (DTPU) (0013 “For example, a dynamic transaction card may include… a microcontroller storing firmware, Java applets, Java applet integration, and the like, an EMV chip”, 0014 “A dynamic transaction card may include an EMV chip in communication with an applet and/or application on the dynamic transaction card. For example, data may be communicated between the EMV chip and the applet and/or application in a secure manner so that an applet and/or application residing within the dynamic transaction card may receive transaction data, account data, and/or account holder data, process the received data (e.g., compare received data to stored data, calculate a new account balance, calculate a new budget balance, calculate a new limit, store a new account balance, store a new budget balance, store a new limit, store transaction data, and/or the like)”), and a DTC receiver (0013 “a dynamic transaction card may include… one or more antenna (e.g., Bluetooth antenna, NFC antenna, and the like), 0023 “In order to receive and transmit data, a dynamic transaction card may include, for example, NFC, WiFi Direct, and/or Bluetooth technologies, such as various hardware and software components that use Bluetooth, or a wireless technology standard for exchanging data over short distances. Bluetooth, WiFi Direct, or NFC technology may include technology to transmit data using packets, such that each packed is transmitted over a channel”)
Zarakas discloses wherein the DAD and DTC are operable to transfer data from the DAD to the DTC (0023) and when subsequently using the DTC to effect a digital transaction, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor””)
Zarakas discloses wherein the DAD is operable to set on the DTC a state of authorization of the DTC for a digital transaction (Abstract, 0010 “As referred to herein, an electronic transaction card (e.g., a dynamic transaction card, as referenced herein) may be understood to include a transaction card that may include a number of accounts that may be activated and/or deactivated by an account holder and/or account provider, data storage that may be updated to reflect real-time and/or on-demand account and/or transaction data, and/or display components to display the updated account and/or transaction data. A dynamic transaction card may be understood to be activated (e.g., turned on) and/or deactivated (e.g., turned off) based on input received at the dynamic transaction card as described herein”, 0116 “For example, where an account has been marked as associated with fraudulent activity, an account holder and/or issuing financial institution may deactivate the card associated with the account”, see also 0146, 0156-0157), the state of authorization being set without reference to an entity outside of the DAD and the DTC (0159 “Also, a cardholder may preselect which account to use for specific transactions by setting up account rules (e.g., use credit account to maximize rewards, use debit account when credit balance is at a predetermined level, use credit account at a specific merchant type, and/or the like), 0164 “Transaction rules may include for example, rules pertaining to allowing or denying transactions based on a purchase amount, the time of day, the date, the day of the week, the merchant, the geographical location of the transaction, the type of merchant, and/or the like”, 0166 “When a connection is detected, a mobile device may receive a request for updated rules from a dynamic transaction card at block 1008. Rules may be updated on a dynamic transaction card in response to receiving a request from the dynamic transaction card. In another example, rule updates at a dynamic transaction card may occur when a dynamic transaction card requests balance information from a mobile device. Rule updates may occur every time a dynamic transaction card is activated or wakes up and receives additional updated information, such as location information, transaction information. and/or the like”, 0167 “At block 1010, the updated rules may be transmitted from the mobile device to the dynamic transaction card via, for example, NFC, BLE, Bluetooth, RFID, WiFi Direct, and/or other technologies. Updates may be transmitted as a full reset of transaction rules thereby replacing the transaction rules previously stored on the dynamic transaction card. Updates may be transmitted as the changes between the current transaction rules stored on a dynamic transaction card and the updated transaction rules stored on a mobile device”, 0168 “At block 1012, updated transaction rules may be stored in a microcontroller, microprocessor, and/or other element of a dynamic transaction card and run during a transaction prior to transmitting any data to an authorization network and/or financial institution”) Account rules may be stored on a dynamic transaction card and/or an account holder's mobile device (which may then be pushed to a dynamic transaction card at the time a transaction is initiated)”) (Examiner notes that the Zarakas disclosure indicates at 0146 clearly indicates that the activation and deactivation applies to specific account information within the card per the abstract, 0010-0011 and 0146 and not the entire card.  Examiner would also note that while the claim uses the term “authorization” and Zarakas uses the term “activation” in reading both disclosures Examiner deems that this is simply a choice of terms where both read on turning functionality on and off).
Zarakas disclose the DTC operable to detect whether a digital transaction is authorized by checking the state of authorization set on the DTC by the DAD (Abstract, 0010, 0156, 0160 “Upon transmitting a transaction request and/or upon receiving transaction approval, a dynamic transaction card may receive updated data based on the current transaction at block 608. Updated data may include the transaction amount, an account balance prior to the transaction, an account balance after transaction approval, an account number, account holder data, budget category, remaining budget amount, spending per category, and/or the like”, 0178 “Once a transaction has been processed at an issuer, a response (e.g., a plaintext response) may be sent from the issuer to a dynamic transaction card via a payment network, acquirer, and/or PoS terminal 1210”, 0164-0168, 0187-0188)
Zarakas does not explicitly disclose wherein the DTC is operable to become locked after a selected number of attempts to use the DTC while the DTC is detected as unauthorized for a digital transaction, such that the locked DTC is unable to perform digital transactions.  Petersen teaches wherein the DTC is operable to become locked after a selected number of attempts to use the DTC while the DTC is detected as unauthorized for a digital transaction, such that the locked DTC is unable to perform digital transactions (0055 “For example, one or more applications on a smart card may perform one or more of the following operations… render the card useless if the number of invalid access attempts exceeds the pre-defined limit. In some implementations, information can be retrieved from a smart card but the applications can no longer change any information once the smart card is rendered useless”, 0193 “Additionally, or alternately, the number of failed access attempts may be transmitted from the smart card to the gaming apparatus. Transmitting the number of failed access attempts to the gaming apparatus may allow, for example, a user to be informed of the risk that the smart card will be rendered inoperable. This may allow the user to request assistance from casino personnel (e.g., at a patron management terminal and/or cashier's terminal) instead of taking further action that may risk invalidating the smart card. For example, a user may have forgotten the PIN stored on the card and may be attempting to guess the PIN value”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the smart card extension of Petersen for the purpose of eliminating or minimizing the amount of infrastructure needed to remove and count credit when it is replaced with a cashless system, which reduces machine operating costs (0006).
As per claim 2
Zarakas discloses wherein the transferred data comprises data pertaining to one or more selectable personalities (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
As per claim 3
Zarakas discloses wherein the selected and transferred data comprises one or more instructions (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0019 “Upon establishing a secure connection between the dynamic transaction card and a mobile device, the dynamic transaction card may request updated account information for accounts stored on the dynamic transaction card”, 0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
As per claim 4
Zarakas discloses wherein the one or more instructions comprise instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
As per claim 5
Zarakas discloses wherein data pertaining to the plurality of selectable personalities is stored on the DAD (Figure 10 element 1004 “At block 1002, the method may begin. At block 1004, an account holder and/or financial institution may store transaction rules associated with a dynamic transaction card on a mobile device. Transaction rules may include for example, rules pertaining to allowing or denying transactions based on a purchase amount, the time of day, the date, the day of the week, the merchant, the geographical location of the transaction, the type of merchant, and/or the like”, 0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
Zarakas discloses changing the current personality of the DTC to the selected personality comprises: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas discloses implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0187 “At block 1518, where a connection is made, a transaction may be initiated. Upon initiation of a transaction, along with the transaction data (e.g., merchant identifier, purchase price, and/or the like), data indicating that a connection was made between the dynamic transaction card and a mobile device may be included”)
As per claim 6
Zarakas discloses wherein data related to the plurality of selectable personalities is stored on the DTC (0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
Zarakas discloses changing the current personality of the DTC to the selected personality comprises: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas discloses transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”)
Zarakas discloses implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0187 “At block 1518, where a connection is made, a transaction may be initiated. Upon initiation of a transaction, along with the transaction data (e.g., merchant identifier, purchase price, and/or the like), data indicating that a connection was made between the dynamic transaction card and a mobile device may be included”)
As per claim 7
Zarakas discloses wherein the DTC comprises a user interface (0056 “A dynamic transaction card may include any transaction card that is able to display alerts, notifications, and/or other output to a card holder via a display and/or LED lighting 126 and/or receive input to interact with the dynamic transaction card via, for example, a sensor 124. Although FIG. 1 depicts a single sensor, 124, multiple sensors may be included in dynamic transaction card 124. Dynamic transaction card 120 also may be composed of various materials that enable the entire exterior surface of card 120 to act as a sensor”)
As per claim 11
Zarakas discloses wherein the DTC further comprises a DTC processor, the DTC processor external of the DTPU, the DTC processor for receiving and storing transferred data (0018 “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”)
As per claim 12
Zarakas discloses wherein the DTC further comprises a display for displaying information (0018 “As described herein, an application may generate a display (e.g., dot matrix, LED display, OLED display, EL (Electroluminescent), and/or the like) to illustrate various features of an account such as account data (e.g., account balance, account limit, transaction history, budget balance, budget limit, and/or the like) and/or transaction data (e.g., transaction amount, effect of transaction on a budget and/or account balance, and/or the like)”).
As per claim 13
Zarakas discloses wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute a set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device (0018 “A dynamic transaction card may include a number of interactive components, including for example, components that may execute on a microprocessor, which may interact with an EMV chip via an Application Program Interface (API) defined for the EMV chip”, 0063 “Input/output device 142 may also include an NFC antenna and secure element (SE). The SE may be a hardware chip specially designed to be tamper proof. In one embodiment, the SE may be used for digitally and physically secure storage of sensitive data, including transaction card data, payment data, health records, car key identifiers, etc. The SE may, for example, store information related to a person, customer, financial institution, or other entity. The SE may store information related to a financial account, such as, for example, transaction card data (e.g., a credit card number, debit account number, or other account identifier, account balance, transaction history, account limits, budget data, recent transactions, and/or the like). The SE may include a computer processor or other computational hardware or software. As one example, the secure element may contain the Visa.RTM. and MasterCard.RTM. applications for PayWave.RTM. and PayPass.RTM. transactions. A secure element may take the form of a universal integrated circuit card (UICC) and/or a microSD card”)
As per claim 14
Zarakas discloses wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands including commands to install an Applet displaying a credit card personality (0012-0014, 0108, 0117 “As described herein, card 200 may be fully or partially pre-loaded with account and/or card data. For example, an applet and placeholder data (or actual data) may be stored within dynamic card 200”, 0147 “Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
As per claim 15
Zarakas discloses wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC (0016, 0044, 0056 “An EMV chip 122 embedded in the dynamic transaction card 120 may include a number of contacts that may be connected and activated using an interface device”, 0066)
As per claim 17
Zarakas discloses wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer (0015, 0061, 0071, 0073)
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Petersen as applied to claim 2 above, and further in view of Olson et al. (U.S. Patent Publication 2013/00320081, now U.S. Patent 9,286,561, hereinafter referred to as Olson).
As per claim 8
Zarakas discloses selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC (0018 “By interacting with the EMV chip, the microprocessor could run applications, such as an application that allows a customer to select a particular financial account to use when executing a transaction… By way of example, an application may allow a customer to select from a credit account, a savings account, a debit account, and/or the like, where each account has information regarding the account stored on the microprocessor”, 0019 “For example, upon receiving a request to power-up the dynamic transaction card via, for example, a sensor or other input mechanism, the dynamic transaction card may request connection to a mobile device via an antenna or other connection technology (e.g. a Bluetooth antenna, an NFC antenna, RFID, Infra-Red (IR), and/or the like). Upon establishing a secure connection between the dynamic transaction card and a mobile device, the dynamic transaction card may request updated account information for accounts stored on the dynamic transaction card”, 0147 “For example, where partially pre-loaded card and/or account data are stored on a dynamic card, new card and/or account data may be received from an account holder's mobile device via a wireless connection (e.g., BLE, NFC, WiFi, and/or the like) or a contact connection (e.g., using a terminal in contact with an EMV chip and/or other microchip). Data received may include an applet and/or applet data required to execute transactions, manipulate dynamic displays, and/or perform any of the functionality described herein”)
Neither Zarakas nor Petersen explicitly disclose wherein the selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface.  Olson teaches wherein the selected data transferred from the DAD to the DTC comprising data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface (Figure 1 elements 111 and 112, 0033 “Generally, the first icon 111 and the second icon 112 function to capture inputs on the sheet 110 to enable user selection from available payment methods and to enable authentication of the payment card 100 for a payment, as described below. As described above, the payment card 100 can include additional input regions, such as a third input region aligned with a third icon and a fourth input region aligned with a fourth icon”, 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the smart card extension class of Petersen further with the payment card and methods of Olson for the purpose of providing a payment card that functions to consolidate multiple plastic payment cards into a single physical card that can imitate payment functionalities of the multiple plastic payment cards through manipulation of a magnetic stripe emulator (0020).
As per claim 9
Olson teaches wherein changing a current personality of the DTC to the selected personality comprises: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognizes the selected personality (Figure 1 elements 111 and 112, 0033 “Generally, the first icon 111 and the second icon 112 function to capture inputs on the sheet 110 to enable user selection from available payment methods and to enable authentication of the payment card 100 for a payment, as described below. As described above, the payment card 100 can include additional input regions, such as a third input region aligned with a third icon and a fourth input region aligned with a fourth icon”, 0034).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the smart card extension class of Petersen further with the payment card and methods of Olson for the purpose of providing a payment card that functions to consolidate multiple plastic payment cards into a single physical card that can imitate payment functionalities of the multiple plastic payment cards through manipulation of a magnetic stripe emulator (0020).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Petersen as applied to claim 7 above, and further in view of Weissman (U.S. Patent 6,353,811).
As per claim 10
Zarakas in view of Petersen, while disclosing the limitations of claim 7, does not explicitly disclose wherein the DTC further includes one or more keys, at least one of the one or more keys enabling user selection of a personality from the plurality of personalities and wherein the display indicates the selectable personality.  Weissman teaches wherein the DTC further includes one or more keys, at least one of the one or more keys enabling user selection of a personality from the plurality of personalities and wherein the display indicates the selectable personality (5:42-48, 5:67-6:6)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the smart card extension class of Petersen further with the credit card billing system of Weissman for the purpose of allowing a cardholder to allocate payments so as to control and identify the specific prior expenditures as to which interest is accruing (2:2-4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zarakas in view of Petersen as applied to claim 15 above, and further in view of Wishne (U.S. Patent Publication 2017/0161978).
As per claim 16
Zarakas in view of Petersen, while disclosing the limitations of claim 15, does not explicitly disclose wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry.  Wishne teaches wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry (0043 “The passive smart device 300 may be packaged in many forms, including a sticker or label, a credit, debit, or payment card, a wearable device (e.g. a smart watch, ring, or bracelet), or a key fob”, 0044-0045)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method for updating an existing dynamic transaction card of Zarakas with the smart card extension class of Petersen further with the electronic access control system of Wishne for the purpose of allowing data to be exchanged between the smart card and an appropriate reader (e.g., a payment card terminal or a user’s smartphone) (0045).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Murdoch et al., “Chip and PIN is broken”, 2010 IEEE Symposium on Security and Privacy, April 7, 2010, pp. 433-446, describes PIN authentication and at page 435 a stored value of PIN verification attempts that a card will permit before locking up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685